Citation Nr: 9902631	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-47 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from January 1971 to May 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veterans claims of entitlement to service 
connection for both an eye condition and for hearing loss.

The Board notes that when the veteran filed his claim in 
October 1994, he sought service connection for his eye, 
headaches, and hearing loss on the right side.  The RO 
subsequently denied all three claims in a June 1995 rating 
decision.  The correspondence sent to the veteran that same 
month referenced only an eye condition.  However, a copy of 
the June 1995 rating decision was attached.

In October 1995, the RO received the veterans notice of 
disagreement, as to the eye condition and the hearing loss.  
The veteran did not address the issue of service connection 
for headaches.  The RO issued a statement of the case in 
November 1995, which addressed only the eye and the hearing 
loss issues.  Subsequently, on December 22, 1995, the RO 
received from the veteran both VA Form 9 (Appeal to the Board 
of Veterans' Appeals) and VA Form 21-4138 (Statement in 
Support of Claim).  The veterans substantive appeal stated 
only that the veteran was continuing to seek benefits and 
that he sought a personal hearing.  His statement in support 
of claim referenced all three original issues, including 
migraine headaches, and the veteran reiterated his desire for 
a hearing.

In May 1996, the veteran was afforded a personal hearing, and 
the issues on appeal were identified by the veterans service 
representative as service connection for the eye condition 
and for hearing loss.  The veteran did not give testimony as 
to his migraine headaches.  The supplemental statement of the 
case (dated in September 1996) addressed only the eye 
condition and hearing loss.

In February 1998, the RO provided the veteran with a 
statement of the case with respect to the veterans claim for 
service connection for migraine headaches.  The veteran was 
informed of his appellate rights and the timeframe involved.  
No response was received from the veteran until July 1998, at 
which time the veteran stated that he would like to pursue 
his claim for service connection for migraine headaches.  The 
following month, the RO informed the veteran that he had not 
timely filed an appeal as to his migraine headaches.  The RO 
provided the veteran with a chart of the pertinent dates and 
information involved.  The veteran was also informed that the 
RO would treat his July 1998 statement as a request to reopen 
his claim and that new evidence was required concerning his 
headache condition.  The RO also told the veteran that he 
could appeal this decision.  The veteran has given no 
indication in that regard.

In light of the above chronology, therefore, the Board finds 
only the issues as stated on the title page of this decision 
to be properly before it for consideration.  As such, the 
Board will only address the veterans claims with respect to 
his right eye disorder and his right ear hearing loss.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veterans right eye disorder is related to service 
or events therein.

2.  No competent medical evidence has been presented to show 
that the veterans 
right ear hearing loss is related to service or events 
therein.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right eye disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veterans 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).  

With respect to the veterans claim of service connection for 
right ear hearing loss, the Court has held that the threshold 
for normal hearing is from zero to 20 decibels and that 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Further, the 
Court has opined that 38 C.F.R. § 3.385 (1998), discussed 
below, then operates to establish when hearing loss can be 
service-connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).

II.  Factual Background

The pertinent evidence of record with respect to the 
veterans claims concerning his right eye and his hearing 
loss consists of the veterans service medical records, VA 
treatment records (dated from May to June 1993 and in January 
1994), private medical records (dated from January 1994 to 
January 1996), and the veterans testimony at his RO hearing 
(conducted in May 1996).

On the entrance examination in January 1971, the veterans 
visual acuity was noted to be 20/20.  The veterans service 
medical records, with respect to the veterans eye claim, 
indicate that the veteran was prescribed glasses while in 
service.  An entry dated in March 1973 noted that the 
veterans prescription was 3 weeks old and that he had 
corrected myopia, right eye.  His separation examination 
(conducted in April 1974) noted that the veteran wore glasses 
for reading.  His visual acuity was reported as 20/20.  It 
was negative for any other pertinent notation, either self-
reported or observed.

With respect to the veterans hearing acuity, it was noted in 
his enlistment examination (conducted in January 1971) that 
he had defective hearing.  The recorded results (when 
converted to ISO units) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
30
15
LEFT
20
20
25
35
30

Upon separation examination, the veterans hearing was found 
to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
10
LEFT
5
5
10
10
15

No defective hearing was indicated at that time.

Additionally, the records are silent as to the in-service 
injury claimed by the veteran to have caused both his right 
eye disorder and his hearing loss, although they do document 
(in a January 1973 entry) an incident where the veteran 
reported a bout of dizziness with falling upon arising.  
There were no notations pertinent to the veterans head, 
ears, or right eye, and no further follow up was indicated.

The VA treatment records, with respect to the veterans eye 
claim, show that the veteran complained of redness and 
irritation in the right eye in May 1993.  The diagnosis was 
conjunctivitis.  The following month, the veteran complained 
of difficulty in focusing his vision while reading the week 
before.  He reported no other vision problems, although the 
previous months redness was noted.  It was also noted that 
the veteran had no known medical condition that would cause 
these symptoms.  The veteran stated that his evaluation by 
his optometrist had been benign.  There was no further 
problem other than that one incident, and there was no acute 
problem upon examination.  It was noted that the veteran had 
come in seeking a note so that he would be able to retake a 
test.  The diagnostic impression was that anxiety could have 
caused this, and the veteran was referred to psychiatry.

In January 1994, the veteran was diagnosed with a retinal 
detachment of the right eye.  While in surgery, it was 
discovered that the veteran actually had elevation of the 
retinal tissue secondary to a mass or fluid, which would not 
be remedied by a retinal detachment repair.  The surgical 
procedure was aborted, and follow up was scheduled with a 
retinal specialist.

The private medical records which document the veterans 
follow up treatment (dated from January to June 1994) show 
that the veteran was subsequently diagnosed with uveal 
effusion syndrome.  It was noted that the etiology of this 
syndrome was unknown but that it was usually seen in middle-
aged patients, mainly men.  There was no treatment for this 
problem other than multiple sclerotomies.  The veteran was 
checked approximately every two months and in June 1994 was 
again informed that he had a non-treatable condition.

With respect to the veterans hearing loss, a private medical 
record (dated in January 1996) reflects the veterans 
reported service and medical history of progressive hearing 
loss in the right ear since 1972, when the veteran fell and 
struck the right side of his head.  It was the physicians 
opinion that the veterans hearing was normal in both ears, 
but a hearing aid evaluation was nonetheless conducted.  It 
was noted under remarks, [Decreased] hearing [right ear] 
due to trauma?

At his RO hearing, with respect to his right eye claim, the 
veteran testified that while stationed overseas he passed 
out, falling on the back of his head and his hip bone.  
(Transcript (T.) at 3).  He stated that he hurt his eye in 
that incident.  Id.  He was subsequently prescribed glasses 
in service, although he was not told of any significant 
problems at that time.  (T. at 4).  The veteran also 
testified that he was told at the Long Beach VA Medical 
Center that the lesion on his retina was a result of his in-
service fall.  (T. at 5).  When asked about his discharge 
separation, the veteran stated that he had not been given an 
eye examination but was just signed off on.  (T. at 6).  He 
also stated that he had had problems with his eyes ever 
since.  Id.  When asked whether and how often he had seen a 
doctor, the veteran reported seeing a doctor like every two 
years, at which time he would receive a new glass 
prescription.  (T. at 7).  The veteran also reported seeing 
different doctors during this time.  (T. at 8).

With respect to his hearing loss claim, the veteran testified 
that his hearing increasingly got bad following a blow to the 
head.  Id.  The veteran also testified that he was never 
given an audiometric examination when he got out of the 
service.  (T. at 9).  When asked if he was currently being 
treated for his hearing loss, the veteran stated that he was 
wearing hearing aids.  (T. at 10).  When asked if an opinion 
had been rendered as to how his hearing loss came about, the 
veteran stated that he had never been examined for any bone 
damage or anything in his head.  Id.  The veteran stated that 
he had been diagnosed with hearing loss by the VA in 1985.  
(T. at 11).  When asked if he had any other traumatic 
injuries, the veteran responded in the negative, stating that 
the only injury was in 1972.  (T. at 12).  When asked if he 
had been exposed to any loud noises after service, the 
veteran testified that he had been a sanitation engineer for 
the City of Long Beach.  Id.  The veteran also testified that 
he had worn earplugs on that job.  Id.

III.  Analysis

The Board recognizes the veterans contentions that he is 
entitled to service connection for both his right eye 
disorder and for any right ear hearing loss the veteran may 
have.  However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veterans 
claims must be denied, as they are not well grounded.

Specifically, the veterans service medical records, with 
respect to the veterans right eye claim, are negative for 
any trauma or injury to the right eye.  Indeed, at most, the 
records indicate that the veteran was prescribed glasses for 
a corrected myopia of the right eye.  See 38 C.F.R. 
§ 3.303(c); M21-1 Part 6, 11.07 (examples of refractive 
error).  Further, the veteran did not report any pertinent 
abnormalities upon separation examination, and it was simply 
noted that the veteran wore glasses for reading.

With respect to his hearing loss claim, the veterans service 
medical records document an actual improvement in the 
veterans hearing, as recorded in his enlistment and 
separation examinations.  Also, there were no pertinent 
abnormalities noted on the veterans separation examination.

Moreover, as to both of the veterans claims, his service 
medical records do not document the in-service injury claimed 
by the veteran to have caused both his right eye disorder and 
his hearing loss.  Rather, they document a January 1973 bout 
of dizziness, which resulted in the veteran falling when he 
arose.  There was no indication that the veteran hit or 
injured his head, and no further follow up was noted.

Additionally, none of the post-service medical evidence, 
either VA or private, offers medical opinion relating either 
the veterans right eye disorder (uveal effusion syndrome) or 
his hearing loss to service, specifically the claimed in-
service injury in 1972.  Instead, as to the veterans uveal 
effusion syndrome, it was stated that the syndromes etiology 
was unknown.  As to the veterans hearing loss, while it was 
noted by the veterans physician that the veteran reported 
decreased hearing in his right ear in connection with 
striking the right side of his head while in service, such 
relationship was also questioned by the veterans physician.

In effect, then, the veteran has proffered only his 
assertions that his right eye disorder and his hearing loss 
are related to service, specifically an undocumented fall in 
1972.  In this regard, there is no indication in the record 
that the veteran possesses the medical expertise required to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence 
that the claim is plausible is required.  See Grottveit v. 
Brown, supra.  This remains the case even assuming, arguably, 
that the veteran did experience an in-service injury to the 
extent claimed by the veteran.  There must be competent 
medical evidence that the current disability is related to 
service.  See Savage v. Gober, 10 Vet. App 489 (1997); Caluza 
v. Brown, supra.

Absent competent medical evidence of a nexus, or link, 
between the veterans current right eye disorder and right 
ear hearing loss and events in service, the veteran has not 
submitted well grounded claims of entitlement to service 
connection for a right eye disorder and for right ear hearing 
loss.  Therefore, application of the rule regarding benefit 
of reasonable doubt is not required, as the veteran has not 
met his burden of submitting well grounded claims.  
38 U.S.C.A. § 5107(b) (West 1991).

With respect to the veterans right eye disorder claim, the 
Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  As such, the Board has 
considered whether the veteran was given adequate notice of 
the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
November 1995 statement of the case and the September 1996 
supplemental statement of the case, the Board finds that the 
veteran was adequately informed of the evidence required in 
this case, as he was notified that his service medical 
records were negative for any treatment, complaint, or 
diagnosis of an eye condition and that post-service medical 
evidence did not relate the veterans current condition to 
his service.  The Board also finds that the veteran was 
afforded an opportunity to respond.  Further, by initially 
addressing the veterans claim on the merits, the RO afforded 
greater consideration than warranted under the circumstances.  
As such, the veteran is not prejudiced by the Boards more 
limited consideration.

With respect to the veterans right ear hearing loss claim, 
the Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the June 1995 
rating decision, in the statement of the case (dated in 
November 1995), and in the supplemental statement of the case 
(dated in September 1996), as he was provided with the 
requirements of a well grounded claim and informed that the 
condition was not shown in service and that post-service 
medical evidence did not relate the veterans hearing loss to 
his service.



ORDER

Entitlement to service connection for a right eye disorder is 
denied.

Entitlement to service connection for right ear hearing loss 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 2 -
